The claimant in this case filed his petition with the Auditor of Public Accounts on the 1st day of May, 1880. Petition avers among other things that the petitioner is the owner of the northwest quarter (N. W. ¼) of the southeast quarter (S. E. ¼) of section 30, township 8, north, range 8 east of the 4th P. M., containing 40 acres; that by reason of the construction of the dam in the Illinois river near Copperas Creek by the authority of the State of Illinois, the water in said river has been permanently raised, thereby damaging claimant’s land to the sum of $600. We have not investigated the merits of this claim for the reason that in our opinion the claim is barred by the statute of limitations. The dam in the river was closed in October, 1877, which would fix the time when the cause of action accrued as we have before decided in the case of William R. Fairbanks for the use of the First National Bank of Lacon v. The State of Illinois. This petition not having been filed within two years after the cause of action accrued, would be barred by the statute of limitations. Our conclusion is that the claim is barred by the statute of limitations and is, for that reason, rejected.